Citation Nr: 1433650	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  11-05 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 1953.  He died in June 2009.  The appellant is the Veteran's surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file was subsequently transferred to the RO in Cleveland, Ohio.  The Board previously remanded this case in January 2014 for further development.  

The Board notes that the Veteran's surviving spouse filed a cause of death claim in June 2009, the month of the Veteran's death.  At that time, the Veteran had a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for vision problems pending.  The Board recognizes that substitution requests can be submitted on VA Form 21-534 (Application for DIC, Death Pension and Accrued Benefits by Spouse or Child).  See VBA Fast Letter 10-30, at 2-3 (Rev. Apr. 3, 2013).  As the issue of substitution has not been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2012). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board notes that the January 2014 remand directed the AOJ to request a medical opinion from an appropriate VA examiner.  The examiner was to offer an opinion as to whether the Veteran's disabilities that caused or substantially or materially contributed to his death were as likely as not directly related to service and whether it was at least as likely as not that the Veteran's service-connected disabilities caused or substantially or materially contributed to the Veteran's death.  A review of the April 2014 VA opinion obtained reveals that the examiner only addressed whether the Veteran's service-connected disabilities caused or substantially or materially contributed to the Veteran's death.  He did not address whether the Veteran's death was as likely as not related to the Veteran's military service.  The Board finds that the AOJ has not complied with the January 2014 remand directive, and, therefore, remand is warranted so that a VA opinion may be obtained which complies with the prior remand.  See Stegall, supra.  

Additionally, the Board notes that the January 2014 remand directed that a letter be sent to the appellant to obtain information regarding private treatment records from treatment the Veteran received prior to his death, to include Fairview Hospital.  This letter was sent to the appellant in February 2014, and no response was received.  The Board notes that because these records may be relevant to the appellant's claim, while on remand, the appellant should again be contacted to provide information regarding these treatment records.  If a response is received, these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and request that she furnish information regarding all medical providers from whom the Veteran received relevant treatment, specifically Fairview Hospital.  After securing any necessary authorization for the release of this information, the RO should seek to obtain copies of all treatment records referred to by the appellant that are not already of record.  All attempts to procure the identified records must be documented in the claims file, and the appellant and her representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

2.  After completion of the above and any additional development deemed necessary, the claims file, including a copy of this remand, should be returned to the January 2014 VA examiner for an addendum medical opinion which adequately explains the basis for the conclusions made.  An opinion lacking a reasoned justification is inadequate and will be rejected by the Board.  If this VA clinician is unavailable or cannot provide such an opinion, then forward the claims file to another appropriate VA clinician for his or her review.  

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any or all of the Veteran's service-connected disabilities caused, or contributed substantially or materially to, the Veteran's death.  And, the physician must comment on whether the Veteran's cause of death can in any way be attributed to his period of active military service.

The examiner should provide a detailed rationale for all opinions expressed.  

3.  After the above development is completed, re-adjudicate the claims.  If the benefit sought is not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



